PER CURIAM:
William D. Amos appeals the district court’s orders denying Amos’ motion to amend, granting Appellees’ motion for summary judgment, and denying Amos’ motions for reconsideration in this civil action against his former employer and several individual defendants. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Amos v. Virginia Employment Comm’n, No. CA-05-5-JLK, 2005 WL 2010156, 2005 WL 2333471 (W.D.Va. July 13, Aug. 19 & Sept. 23, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the ma*119terials before the court and argument would not aid the decisional process.

AFFIRMED.